69 F.3d 533
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffrey SONGER, Petitioner--Appellant,v.John B. METZGER, III, Chairman, Respondent--Appellee.
No. 95-7271.
United States Court of Appeals, Fourth Circuit.
Nov. 6, 1995.

Dismissed by unpublished per curiam opinion.
Jeffery Songer, Appellant Pro Se.  Mary Elizabeth Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
Before WILKINS and HAMILTON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his 28 U.S.C. Sec. 2254 (1988) petition, which the court properly construed as a 42 U.S.C. Sec. 1983 (1988) action, and denying his motion for reconsideration of that order under Fed.R.Civ.P. 59(e).  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Songer v. Metzger, No. CA-95-301-3 (E.D. Va.  July 19 & Aug. 4, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.